Citation Nr: 1403535	
Decision Date: 01/27/14    Archive Date: 02/10/14

DOCKET NO.  06-19 627	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Entitlement to an evaluation in excess of 20 percent for a left shoulder disability.

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

M. Peters, Associate Counsel


INTRODUCTION

The Veteran had active duty service from April 1972 to April 1974.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2005 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO), which denied an increased evaluation for the Veteran's left shoulder disability.  He timely appealed that decision.  The Veteran testified at a Board hearing before the undersigned Veterans Law Judge in March 2009; a transcript of that hearing is associated with the claims file.

This case was initially denied in a July 2009 Board decision.  Following that denial, the Veteran timely appealed the case to the United States Court of Appeals for Veterans Claims (Court), which issued a December 2010 memorandum decision that vacated the Board's decision and remanded the case back to the Board with regards to the evaluation of his left shoulder disability.  The Board remanded the case back to the RO in June 2011; that development having been completed, the case was returned to the Board in December 2012, at which time the Board again denied an increased evaluation of the Veteran's left shoulder disability.  The Veteran again timely appealed that decision to the Court.  

During the pendency of that appeal, the Veteran and the Secretary for the Department of Veterans Affairs (Secretary) agreed to jointly remand the left shoulder disability evaluation issue back to the Board for further clarification as indicated in the October 2013 Joint Motion for Remand.  The Court ordered that the December 2012 Board decision be vacated and the case was remanded back to the Board for further action.  The case has been returned to the Board at this time in compliance with the October 2013 Joint Motion for Remand and Court order.  

The Board has additionally asserted jurisdiction over a claim for TDIU at this time in light of the holding in Rice v. Shinseki, 22 Vet. App. 447 (2009).  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Board notes that the last VA examination of the left shoulder disability was in October 2013.  However, the Board is unable to determine, based on review of that report, whether the Veteran has an impairment of the humerus such that evaluation under Diagnostic Code 5202 is not possible at this time.  This specifically complicates evaluation of the Veteran's left shoulder disability in light of the Joint Motion for Remand's specific request that the Board address whether the Veteran's glenohumeral arthritis (shown to be moderate in previous treatment records) compels a finding for an increased evaluation under Diagnostic Code 5202.  Accordingly, the Board finds that a remand is necessary at this time in order to obtain an addendum opinion regarding those findings.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); see also Kowalski v. Nicholson, 19 Vet. App. 171, 179 (2005) (a VA examination must be based on an accurate factual premise). 

On remand, the RO/AMC should additionally develop the claim for TDIU, to include sending the appropriate notice and soliticiting from the Veteran the appropriate paperwork to adjudicate that claim, to include a VA Form 21-8940.  

Ongoing private and VA treatment records should also be obtained.  See 38 U.S.C.A. § 5103A(b), (c); 38 C.F.R. § 3.159(b); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim). 

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should properly develop a TDIU claim, to include issuance of proper VCAA notice compliant with Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), as well as attempting to obtain from the Veteran a formal application for TDIU, VA Form 21-8940.

2.  Obtain any relevant VA treatment records from the Portland VA Medical Center, or any other VA medical facility that may have treated the Veteran, since October 2013 and associate those documents with the claims file.

3.  Ask the Veteran to identify any private treatment that he may have had for his left shoulder disability, which is not already of record.  After securing the necessary releases, attempt to obtain and associate those identified treatment records with the claims file.  If any identified records cannot be obtained and further attempts would be futile, such should be noted in the claims file and the Veteran should be notified so that he can make an attempt to obtain those records on his own behalf.

4.  Furnish the Veteran's claims file to the previous VA examiner in order to obtain an addendum to the October 2013 VA examination report.  After reviewing the claims file, the examiner should address the following:

(a) Indicate whether the Veteran's left shoulder demonstrated malunion of the humerus or glenohumeral joint.  If so, indicate whether such malunion is slight, moderate or marked in severity.

(b) Indicate whether the Veteran's left shoulder demonstrated recurrent dislocation of the scapulohumeral joint.  If so, indicate whether such episodes are frequent or infrequent, and/or whether there is guarding of arm motions only at the shoulder level or of all arm movements.

(c) Indicate whether the Veteran's left shoulder has (1) fibrous union of, (2) nonunion of (false flail joint), or (3) loss of head of (flail shoulder).

(d) The examiner should additionally address whether the Veteran's noted glenohumeral arthritis, which is indicated as mild or moderate in the claims file, is indicative of any of the above types of impairments of the humerus, or whether the notations of moderate/mild in conjunction with arthritis are merely indications as to the severity and extent of the arthritis present in the shoulder and are not indications/findings regarding the severity of functional impairment of the Veteran's left shoulder.

(e) Finally, the examiner should opine as to whether the Veteran's bilateral shoulder disabilities preclude the Veteran from obtaining or maintaining substantially gainful employment, particularly in light of his work history and education level.

All opinions must be accompanied by a clear rationale.  If the examiner opines that any of the above questions cannot be resolved without resorting to speculation, then a detailed medical explanation as to why this is so must be provided.

If the October2013 VA examiner is unavailable to respond, a comparably qualified examiner may be called upon to provide an addendum that addresses the above.  If the October 2013 VA examiner or any other reviewer cannot answer the above without examination of the Veteran, he should be scheduled for an examination.

5.  Following any additional indicated development, the RO/AMC should review the claims file and readjudicate the Veteran's claims for increased evaluation of the left shoulder disability and entitlement to TDIU.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).

_________________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

